Citation Nr: 0015638	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  98-12 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The appellant was activated with his Army National Guard, and 
had active service from January 1962 to August 1962.  He was 
a member of the Guard from 1956 to 1964.

This case comes before the Board of Veterans' Appeals (Board) 
as a result of a rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in Montgomery, 
Alabama.  

A hearing was held in October 1999, before the Board Member 
rendering this decision, sitting in Montgomery, Alabama.  The 
Board member has been designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & 
Supp. 1999).  A transcript of the hearing testimony is on 
file.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed by this decision 
has been obtained by the RO.

2.  The competent evidence of record does not indicate nor 
does the veteran claim to have engaged in combat.  There are 
no combat awards or commendations of record.

3.  The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of an acquired 
neuropsychiatric disability of any kind, including PTSD.

4.  The veteran has failed to submit any verifiable stressor 
information.

5.  While a current diagnosis of PTSD is of record, several 
other psychiatric disorders are also demonstrated in the 
evidence of record.

CONCLUSION OF LAW

PTSD was not shown to be incurred in or aggravated by the 
veteran's active duty service based on the evidence of 
record.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); that is, he has presented a claim that is 
plausible.  All evidentiary assertions are deemed credible 
for this determination.  Further, he has not alleged nor does 
the evidence show that any records of probative value, which 
could be associated with the claims folder and that have not 
already been sought, are available. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999; 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires a medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); credible supporting evidence that the claimed in-
service stressor actually occurred; and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998); 
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Samuels v. 
West, 11 Vet. App. 433, 435 (1998).  It is noted that the 
recently revised, 38 C.F.R. § 3.304(f) (1999), (effective 
March 7, 1997)), still requires the three essential elements 
set forth above, but with less formal evidentiary 
requirements.  Thus, the Board may continue with 
consideration in this case without prejudice to the veteran.

With respect to the first element under the old criteria, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) has held 
that "a clear (that is, unequivocal) PTSD diagnosis by a 
mental-health professional must be presumed to have been made 
in accordance with the applicable DSM [Diagnostic and 
Statistical Manual of Mental Disorders] criteria as to both 
the adequacy of the symptomatology and the sufficiency of the 
stressor."  Cohen, 10 Vet. App. at 139.  Moreover, the Court 
concluded that "under the DSM-IV, the mental illness of PTSD 
would be treated the same as a physical illness for purposes 
of VA disability compensation in terms of predisposition 
toward development of that condition."  Id. at 141 
(incorporating the "eggshell plaintiff" rule to service 
connection awards).  

With regard to the second element, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 1999).  The Court has held that "[w]here 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.304(d), (f) (1999); see also Gaines v. West, 11 
Vet. App. 113 (1998) (determination of whether veteran 
engaged in combat with enemy is particularly significant in 
PTSD cases).

If the claimed stressor is related to combat, under the old 
regulation, service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
was accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1998).  Under the new regulation, it is 
required that the evidence establishes that the veteran 
engaged in combat with the enemy.  However, if the "claimed 
stressor is not combat related, a veteran's lay testimony 
regarding in-service stressors is insufficient to establish 
the occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  

As an initial matter, the Board notes that the service 
records reveal that the veteran was activated with his Army 
National Guard unit for almost 7 months in 1962, during 
peacetime, and was never engaged in combat.  His 
commendations include the Expert Badge (carbine), which is 
not a combat award.  He served as a medical corpsman. He 
maintains that he developed PTSD as a result of the extremely 
difficult and realistic training he underwent in service, 
including counterinsurgency training, with live fire over his 
head, and included being treated as a prisoner of war would 
have been treated, and other stressful events.  A review of 
the veteran's service medical records reveals no complaints, 
symptomatology, or diagnosis of  PTSD.  The separation 
examination is also negative for any psychiatric 
disabilities. psychiatric complaints, diagnoses, or 
treatments.  He did not give a history of nervousness at the 
time of separation from active duty.

Post service medical evidence is devoid of a diagnosis of or 
treatment for PTSD, until a VA examination in May 1997.  VA 
clinical entries note that the veteran was treated beginning 
in 1996 for an adjustment disorder with anxiety secondary to 
his medical conditions.  A May 1997 entry noted his diagnosis 
was anxiety secondary to general medical condition. (He had 
recently undergone a heart transplant).  The examiner also 
diagnosed "rule out" PTSD.  An August 1997 entry noted a 
reported diagnosis of PTSD, based on the veteran's 
experiences.  It also noted that his recent claim had been 
denied.  The examiner diagnosed depression.  The Board notes 
that there are no actual verified clinical diagnoses of PTSD, 
but there appear to be findings of PTSD made based solely on 
information supplied by the appellant.

In March 1997, the appellant filed his claim.  In a May 1997 
VA PTSD examination, he reported being activated in January 
1962 because of the Berlin Crisis.  However, as the Berlin 
Crisis cooled down, he was released from active duty in 
August 1962.  He had been with a medical unit, and received 
training at Fort Campbell, Kentucky.  While he was never in 
combat, he underwent training with combat ready troops.  He 
reported the training to be extremely strenuous and as near 
to the real thing as possible without jeopardizing the lives 
of the trainees.  This included live fire barely several 
inches over their heads, and experiences such as being taken 
prisoner, and of being interrogated.  The appellant told the 
examiner, "I found war is hazardous to your health.  You 
could get killed - even in training."  He reportedly did not 
undergo any treatment during his brief period of active 
service.  

Post service he returned to the grocery store he worked in 
prior to being activated.  His son was killed in 1976, at 17 
years of age in an accident.  He injured his back in 1989 and 
had to retire.  Since then he has had two back surgeries, a 
heart bypass, angioplasty, and finally a heart transplant.  
He first received treatment at the VA in August 1996 for his 
mental condition, and had been prescribed Trazodone and 
Buspar.  

The examiner noted that the appellant wept practically 
throughout the examination.  Sometimes he was so moved, that 
he was unable to speak while telling about what he had seen 
during his training exercises in service.  He appeared 
depressed.  He watched war movies, and they make him cry.  He 
had intrusive thoughts, trouble sleeping and sometimes 
nightmares.  The nightmares however were not directly related 
to his training experiences.  In the 1970s, he had frequent 
nightmares about somebody being hurt in an auto accident.  He 
had flashbacks about 4 or 5 times a week in which he was a 
simulated prisoner captured by the enemy.  Suicidal thoughts 
occurred about 3 or 4 times a week.  He has not worked since 
1989 and this has made him unhappy and irritable.  He cried 
daily, and had a low energy level.  He had unusual auditory 
experiences wherein he heard his own voice criticizing him.  

The appellant was in the high average intelligence range, and 
considered competent for VA purposes.  When asked about drug 
or alcohol usage, he noted that he stopped drinking many 
years ago.  The diagnoses were major depressive disorder 
without psychotic features; and PTSD, mild.  He had several 
physical problems including SP heart transplant; multiple 
back surgeries; and, erectile disorder.  He also had money 
problems and some traumatic experience in military training, 
moderate.  His GAF was 55.

In a Travel Board Hearing at the RO in October 1999, the 
appellant, in essence, testified that he was first diagnosed 
with PTSD in August 1996.  He believed his PTSD was caused by 
his military training in 1962.  He related training 
incidents, generally involving other soldiers.  No injuries 
or deaths were noted to have occurred.  He noted that he had 
been diagnosed with PTSD by two VA physicians. 
(The Board notes that the records indicate one physician was 
the examiner in the aforementioned VA examination, while the 
examination records note the reported diagnosis of PTSD, it 
was to be considered for ruling out.) 

The medical records contain substantial treatment; therapy; 
and, hospitalization records which reveal a long history of 
treatment for several medical problems including; 
hypertension; diabetes mellitus; two lumbar spine procedures; 
severe arteriosclerotic coronary artery disease; congestive 
heart failure; bypass surgery; and a heart transplant 
procedure in March 1997.

His history of psychiatric problems begin appearing in the VA 
records in 1996. He was noted in 1996 to be tearful, and have 
a depressive disorder.  He also related that he saw a 
therapist in 1979 during his divorce. (The Board also notes 
his son was killed in an accident in 1976, and he reported 
nightmares in the mid 70's involving an auto accident). There 
are no outpatient clinical records indicating that the 
veteran was diagnosed with PTSD, in the clinic.  The clinical 
records from 1996 indicate that the veteran was diagnosed 
with; an adjustment disorder with depressed mood; anxiety 
disorder; sleep disorder due to heart ailment; and, 
adjustment disorder with anxiety secondary to his medical 
conditions. The VA records note the VA examination diagnosis 
of mild PTSD, but consider it for ruling out.  An August 1997 
entry noted a reported diagnosis of PTSD, and noted the 
appellant's PTSD claim had been denied.  The examiner 
diagnosed depression.

The Board is not required to accept the veteran's 
uncorroborated account of his claimed stressor(s) as a basis 
for substantiating his claim, notwithstanding health 
professionals who accept as truthful the veteran's reported 
service medical history for purposes of treatment and 
diagnosis. See Cohen, 10 Vet. App. at 142 (an opinion by a 
mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor). See also Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 406 
(1991).

While the veteran has been diagnosed with PTSD, there is no 
competent evidence that he engaged in combat, or that any 
reported stressors actually occurred.  The service records do 
not indicate the receipt of any combat citations, wounds, 
injuries, or traumas, nor does the appellant so claim.  His 
awards consists only of an Expert Badge (carbine), which is 
not a combat award.  He served as a medical corpsman.  It is 
not shown or alleged that he ever handled any wounded 
soldiers.  His claim of stressors are described as undergoing 
extremely intense and realistic training.  No evidence has 
otherwise been presented to support the occurrence of any 
inservice stressors.  The evidence does not establish PTSD in 
service, or, on the separation examination. 

Finally, competent medical evidence does not link the 
veteran's PTSD, if any, with any incident of service, and 
credible supporting evidence that any claimed inservice 
stressors occurred is not present.  The evidence of record 
does not support a finding of any acquired psychiatric 
disorder occurring in service, nor does the evidence show a 
nexus between any current psychiatric disorder and service or 
disease or injury incurred in service.  As such, the veteran 
has not met one of the essential elements in establishing a 
claim of service connection for PTSD. 38 C.F.R. § 3.304(f). 

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's claimed PTSD was incurred in service. Clearly, 
the preponderance of the evidence is against the claim. Thus, 
the Board concludes that the veteran's claim for service 
connection for PTSD must be denied.


ORDER

Entitlement to service connection for PTSD is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

